Citation Nr: 1003602	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-04 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for status post lumbar 
laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 9, 1966 to 
September 14, 1966 and from January 14, 1971 to February 25, 
1971.

In January 2006, the RO denied service connection for 
bilateral hearing loss and status post lumbar laminectomy.  
The Veteran appealed to the Board of Veterans' Appeals 
(Board).  The Board denied the appeal in October 2008.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2009, the parties to the appeal (the Veteran, through 
his attorney, and a representative from VA General Counsel) 
filed a Joint Motion for Remand of the Board's decision.  The 
Court granted the Motion later that same month.  The case is 
now presented for the Board's further consideration.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


REMAND

In the Joint Motion filed with the Court, the parties to this 
appeal agreed that the Board's decision should be vacated and 
remanded because the examination on file and used by the 
Board was deemed to be inadequate with respect to the 
etiology of his hearing loss.  It was held that opinions as 
to etiology offered by a VA examiner in December 2006 and 
January 2007 were insufficient for purposes of adjudication 
because they "did not consider that the evidence appears to 
show increased hearing loss of the right ear between [the 
Veteran's] periods of service," and did not distinguish 
between the etiology of the hearing loss in the right versus 
left ear, "which is imperative because the right ear claim 
is based on aggravation and the left ear claim is based on 
direct service connection."  It was also held that VA had 
not fulfilled its duty to assist the Veteran in developing 
his back claim by advising him that he should attempt to 
obtain records from a chiropractor he testified had treated 
him for 68 weeks shortly after service.

In light of the Joint Motion, additional development is 
required.  38 C.F.R. § 19.9 (2009).  For the reasons stated, 
this case is REMANDED for the following actions:

1.  Inform the Veteran that he should attempt 
to obtain and submit copies of any and all 
relevant records from the chiropractor who 
treated him for 68 weeks shortly after 
service.  Advise the Veteran that VA will 
attempt to obtain the records on his behalf 
if he completes and submits a release (VA 
Form 21-4142) containing the necessary 
information.  38 C.F.R. § 3.159.  The 
evidence obtained, if any, should be 
associated with the claims file.  If the 
documents cannot be obtained, the claims 
folder should contain information concerning 
the attempts made and identifying the reason 
the records are unavailable.

2.  Arrange to have the Veteran scheduled for 
an examination of his ears.  After reviewing 
the claims file, examining the Veteran, and 
conducting audiometric and speech 
discrimination (Maryland CNC) testing of both 
ears, the examiner should offer opinions as 
to each of the following questions:  (It is 
noted parenthetically that ISO units are to 
be used unless otherwise specified.  For 
service department records prior to October 
31, 1967, assume the readings are in ASA 
units.)

a.  Is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that the Veteran's right ear 
hearing loss, noted at the time of his 
service enlistment examination in 
February 1966, underwent a permanent or 
chronic increase in severity during the 
period of service that ended in 
September 1966?

b.  If it is at least as likely as not 
that the Veteran's right ear hearing 
loss underwent a permanent or chronic 
increase in severity during the period 
of service that ended in September 1966, 
is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that 
any such increase in severity was due to 
the natural progress of the condition?

c.  Is it at least as likely as not that 
the Veteran's right ear hearing loss, 
noted at the time of his service 
induction examination in January 1971, 
underwent a permanent or chronic 
increase in severity during the period 
of service that ended in February 1971?

d.  If it is at least as likely as not 
that the Veteran's right ear hearing 
loss underwent a permanent or chronic 
increase in severity during the period 
of service that ended in February 1971, 
is it clear and unmistakable that any 
such increase in severity was due to the 
natural progress of the condition?

e.  Is it at least as likely as not that 
the Veteran's currently shown left ear 
hearing disability can be attributed to 
service, to include any in-service 
exposure to noise?

The examiner must discuss, among other 
things, the medical significance, if any, of 
the apparent inconsistency in the audiometric 
data gathered in February 1966, August 1966, 
January 1971, and February 1971, to include 
the fact that the audiometric data from 
August 1966 and January 1971 appear to 
demonstrate increased hearing loss in the 
right ear between the Veteran's two periods 
of service.  Again, discussion should include 
whether the difference is in part 
attributable to ASA versus ISO units of 
measurement.  A complete rationale for all 
opinions must be provided.

3.  Thereafter, take adjudicatory action on 
the claims here in question.  If records 
obtained pursuant to paragraph number 1 
require a subsequent VA examination, that 
should be undertaken.  If any benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

